DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments and arguments filed 1/06/2022 with respect to the 35 USC 112(b) rejections have been fully considered and are persuasive. The rejection(s) is/are withdrawn.
Applicant’s amendments and arguments filed 1/06/2022 with respect to the 35 USC 103 rejections have been fully considered and are persuasive. The rejection(s) is/are withdrawn.

Allowable Subject Matter
Claim(s) 1-5 and 7-19 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The present invention is directed to a system and process for real-time brain monitoring of epileptic spasms and hypsarrhythmia or electrodecremental events and response to treatment comprising
measuring real-time brain state data from a plurality of sensors, pre-processing the brain state data, wherein a server receives sensors data, uses sensor data to compute a connectivity matrix and compute a real-time brain value index corresponding to a real-time epileptic spasms and hypsarrhythmias or electrodecremental state of the patient, generating visual elements for an interface in real-time, the visual elements depicting the brain state, connecting lines between pairs of channels representing a strength of connection, a display device to display and update the interface with the visual elements based on the issued control commands from the server, and wherein the brain value index is computed based on a total number of possible pairs of 

The closest prior art of record is Le et al (US 2013/0035579), Mullen et al (“Real-time estimation and 3D visualization of source dynamics and connectivity using wearable EEG”), and Burroughs et al (“Brain connectivity in West syndrome”).

Le et al teach brain monitoring with a plurality of sensors, the sensor data collected, the sensor data utilized to compute a connectivity dataset and brain value index corresponding to a rea;-time brain state, and a display issuing control commands to updated the interface with visual elements based on the issue control commands.
Wherein the hardware utilized includes a collector device, a server, and a processor.
Mullen et al teach monitoring EEG connectivity in real-time, organizing connectivity data in a connectivity matrix, and a presentation unit to generate visual elements for an interface in real-time, with connectivity maps being shown visually with strength of connection representing in connecting lines.
Burroughs et al teach brain monitoring for epileptic spasms and hypsarrhythmia, where conclusions may be drawn based on brain connectivity.

Yet their combined efforts do not fairly teach or suggest the brain value index determined by the specific channel montage given.

Thus, the prior art of record neither renders obvious nor anticipates the combination of claim elements in light of the specification.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791                                                                                                                                                                                                        
/JAIRO H. PORTILLO/
Examiner, Art Unit 3791